Judgment, Supreme Court, Bronx County (William A. Walsh, Sr., J.), entered on October 10, 1985, unanimously modified, on the law and the facts and a new trial ordered solely on the issue of damages and otherwise affirmed without costs and disbursements, unless plaintiff James Cooney and plaintiff Anna Cooney, within 20 days after service upon their attorney of a copy of the order to be entered herein, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $1,600,000 and $25,000, respectively, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated.
The appéal from the order of said court, entered on or about October 2, 1985, increasing the ad damnum clause, is dismissed, without costs or disbursements, as having been subsumed in the appeal from the aforesaid judgment. Concur— Kupferman, J. P., Sullivan, Carro, Ellerin and Smith, JJ.